PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Haruta, et al. 
Application No. 16/414,350
Filed: May 16, 2019
For: Intranasal DHE for the Treatment of Headache

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 CFR 1.182 filed June 13, 2022 to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a) filed on June 13, 2022, to revive the above identified application.  

The petition pursuant to 37 CFR 1.182 is GRANTED.  

The requisite $420.00 fee for the petition to expedite processing under 37 CFR 1.182 submitted on June 13, 2022 has been accepted.  Accordingly, the petition under 37 CFR 1.137 (a) is being considered out of turn.  

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on December 7, 2021.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) having been obtained, the application became abandoned by operation of law on March 8, 2022.  The Office did not mail a Notice of Abandonment.
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b); (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.
This application is being revived solely for purposes of continuity. As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 17/834,583 filed on June 7, 2022.
Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 






/JOANNE L BURKE/Lead Paralegal Specialist, OPET